UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 EDGARDO MALDONADO-ARCE,

    Plaintiff,

      v.                                                    Civil Action No. 09-2336 (CKK)
 DAVID R. PETER, Director, New York
 State Department of Social Services, et al.,

    Defendants.


                                  MEMORANDUM OPINION
                                     (February 24, 2010)

       Plaintiff Edgardo Maldonado-Arce, proceeding pro se, filed the above-captioned matter

on December 8, 2009. Although the exact nature of Plaintiff’s claims are difficult to discern, his

complaint focuses primarily upon allegations that he was mistaken for a drug dealer and that his

young child died because of corruption in the City of Buffalo, New York. Complaint, Docket

No. [1] at 2 (“I was mistaking [sic] for a drug dealer and my ex girl friend lose a child = baby my

baby because is to [sic] much corruption in the city of Buffalo, N.Y.”).1 Plaintiff also has

attached to his complaint a document, which appears to be a power point presentation, that re-

alleges his claim that he “was confused with a drug dealer” and lists a multitude of individuals

whom Plaintiff claims to have contacted after he was allegedly mistaken as a drug dealer. Id. at

6-12. The attachment also contains two additional allegations — first, that he was evicted from

his apartment by his then-landlord based upon his mistaken identification as a drug dealer, id. at

13, and second, that the United States government acted negligently toward him when it failed to

       1
         All citations to the complaint are to the relevant page numbers of the document, as it
appears on the public docket.
fulfill an unspecified promise to Plaintiff “to do justice,” id. at 14. Plaintiff seeks an award of

$800,000,000 in damages for his child’s death and for the alleged damage to his reputation

resulting from his mistaken identification as well as compensation for allegedly spending two

days and one night in jail. Id. (“my relief [sic] seek is $800,000,000 million’s [sic] for the baby

that die and my reputation been damage [sic] and 2 day’s [sic] and one nig[ht] that I spen[d] in

[j]ail”).

            As is readily apparent from the Court’s review of Plaintiff’s complaint, the pleading

consists solely of conclusory allegations made without reference to any underlying factual

allegations identifying alleged wrongdoing by Defendants or to any legal authority supporting an

award of the requested monetary relief. Indeed, Plaintiff’s complaint is entirely devoid of any

facts supporting his allegations that he was mistaken as a drug dealer or that his child died as a

result of unspecified corruption within the City of Buffalo, New York. Moreover, while

Plaintiff’s complaint names a litany of individuals and government entities as Defendants in this

action,2 he does not specify anywhere in his complaint whether and how Defendants were

allegedly involved with or responsible for his alleged mistaken identification as a drug dealer

and/or the death of his child.

            It is well settled in this Circuit that a court may dismiss a complaint sua sponte pursuant


            2
          Specifically, Plaintiff names as Defendants the following individuals and governmental
entities: David R. Peter, Director of the New York State Department of Social Services; Dennis
Greene; Steven Greene; Rosa Amelia Gonzales; Angel Luis Quiros; Jeffrey A. Lazroe, Esq.;
Elliz Gomez, Andy Garcia, and Faviola Riott with the Niagara Family Health Center; Sohoy
Friedlander with the Children’s Hospital; Joanne Walsh Clostate of the N.Y. Attorney Grievance
Committee; New York State Executive, Department of Human Rights; Police Commissioner
Rocco Dina; the Buffalo District Attorney’s Office; Christopher Schroder; and David Tod
Tengen. Plaintiff’s Complaint does not provide any further indication who these individuals are
or what alleged role they had with respect to the alleged wrongdoing. See generally Compl.

                                                      2
to Federal Rule of Civil Procedure 12(b)(6), prior to service and without providing the plaintiff

with notice or an opportunity to respond, where it is “patently obvious” that the plaintiff cannot

prevail on the facts alleged in the complaint. Baker v. Director, U.S. Parole Comm’n, 916 F.2d

725, 726-27 (D.C. Cir. 1990) (“Because it is patently obvious that Baker could not have

prevailed on the facts alleged in his complaint, we find that sua sponte dismissal was

appropriate.”); see also Davis v. District of Columbia, 158 F.3d 1342, 1349 (D.C. Cir. 1998)

(“Under our cases, where a trial court has dismissed a claim sua sponte under Rule 12(b)(6)

without affording plaintiff an opportunity to replead, a remand is appropriate unless “‘the

claimant cannot possibly win relief.’”) (quoting Baker, 916 F.2d at 726); Zernik v. U.S. Dep’t of

Justice, 630 F. Supp. 2d 24, 25 (dismissing complaint sua sponte for failure to state a claim); see

also Perry v. Discover Bank, 514 F. Supp. 2d 94, 95 (D.D.C. 2007) (dismissing pro se complaint

sua sponte where the complaint made clear that plaintiff had failed to provide “any factual or

legal basis for alleged wrongdoing by defendants”). That is plainly the case here. Plaintiff’s

complaint provides no factual or legal basis for his request for relief and fails to specify any

alleged wrongdoing by Defendants that would support a viable claim for relief. Plaintiff’s

complaint will therefore be DISMISSED without prejudice.3

       Finally, in light of this decision, Plaintiff’s recently-filed Motion for Reconsideration, see

Pl.’s Mot., Docket Nos. [6] & [7], in which Plaintiff seeks reconsideration of this Court’s

December 22, 2009 Order denying without prejudice Plaintiff’s motion for appointment of


       3
          In addition, despite the paucity of factual allegations in the complaint and the absence of
any citations to legal authority, it appears to the Court that it likely lacks subject matter
jurisdiction over the complaint. Plaintiff himself does not identify any claimed source of
jurisdiction, and his claims may best be categorized, if at all, as asserting common law tort claims
against the individual and state government defendants.

                                                  3
counsel and requests that the Court grant him a trial, is DENIED as moot. An appropriate Order

accompanies this Memorandum Opinion.

Date: February 24, 2010



                                                    /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                               4